Title: To George Washington from Major General Philip Schuyler, 7 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Stilwater [N.Y.] Monday July 7h 1777

I have this Moment received a Letter from General Learned, Copy whereof I do myself the Honor to inclose.
I am extremely apprehensive that the greater part of the Garrisons of Tyonderoga and Mount Independance is in the Enemy’s power and if they make a push they may do what they please, as I have not above 700 Continental Troops to oppose them with, and, I fear, not above twice that Number of Militia—I cannot doubt but that we have lost every piece of Cannon we had there, so that I am now left with a few small pieces not a sufficient Number even for the two Schooners on Lake George.
I evidently foresee that all this part of the Country will soon be in their power, unless we are speedily and largely reinforced.
I am in the utmost Distress for Want of provisions of the Meat Kind—Much of the Beef now forwarding being spoiled—I shall do every Thing that is left in my power to do, and hope the best. I am Dr Sir—most respectfully Your Excellency’s obedient hble Servant

Ph: Schuyler

